Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
1)	Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that modifying the position of the drug-delivery element with respect to the nerve-stimulating and recording elements are not design choice, and there would be no reason to modify the device of Faltys to have such features. Specifically, Applicant argues:

    PNG
    media_image1.png
    205
    603
    media_image1.png
    Greyscale

(copied from Remarks filed 09/13/2022, Page 4).
While Examiner understands the reasoning behind these remarks, this language regarding “upstream” and “downstream” is not recited within the claims, nor within the specification. From Examiner’s perspective, as Faltys et al. (U.S. PGPUB 20170197076) teaches that the drug-delivery element may be held within the same one or more pouches as the nerve-stimulating element and the recording element [Paragraph 0081], and there are at least three pouches (as shown in Fig. 1A of Faltys), it would be obvious to one of ordinary skill in the art to organize the order of the three elements in a way that would be beneficial to the use at hand. 
Applicant further argues the use of Dadd et al. (U.S. PGPUB 20110288468) as a secondary reference, as Dadd et al. is “an implantable device for drug delivery to the cochlea (inner ear)…is not placed on a nerve, and is not intended for delivering a nerve block” (Remarks filed 09/13/2022, Page 5). While Examiner recognizes the argument Applicant is making, Examiner would like to point to the previous rejection filed 06/23/2022. Dadd et al. was used by Examiner to teach that a specific location of the drug-delivery element between the recording element and the nerve-stimulating element is taught by Dadd et al. – not any other portion of the design or use of the device. Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 103
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4)	Claims 1-2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Faltys et al. (U.S. PGPUB 20170197076), hereinafter Faltys in view of Dadd et al. (U.S. PGPUB 20110288468), hereinafter Dadd.
Regarding claim 1, Faltys teaches a drug delivery and monitoring device (Fig. 1A; 100) comprising: 
a nerve-stimulating element (110 as shown in Annotated Fig. 1A) comprising a first electrode, wherein the first electrode is configured to deliver an electric stimulus [Paragraph 0081];
a recording element (110 as shown in Annotated Fig. 1A) comprising a second electrode, wherein the second electrode is configured to detect a compound action potential [Paragraph 0086-0087]; (Examiner interprets 110 as being capable of being a recording element, as Paragraph 0086 states that “the drug delivery controller may include input from one or more electrodes”, electrodes being 110, meaning that one or more of the electrodes must be capable of recording signals (i.e. “compound action potential”) from the nerve and
a drug-delivery element (Fig. 1A; 133; Fig. 1D; 142) [Paragraphs 0081 and 0084].

    PNG
    media_image2.png
    436
    418
    media_image2.png
    Greyscale

Annotated Fig. 1A
However, Faltys does not explicitly teach wherein the drug-delivery element is located between the nerve-stimulating element and the recording element. While Faltys teaches when the device is placed on a nerve, the device is configured to deliver anesthetic [Paragraph 0084], Faltys fails to teach wherein, when the device is placed on a nerve, the device is configured to delivery anesthetic of varying concentrations and/or amounts to the nerve by the drug-delivery element based on the compound action potential detected by the recording element in response to the electric stimulus delivery by the nerve-stimulating element.
	Faltys further teaches that the drug-delivery element may be held in the same one or more pouches where the nerve-stimulating element and recording element are held [Paragraph 0081]. Therefore, Examiner interprets the drug-delivery element to be capable of being placed between the nerve-stimulating element and the recording element, such as the various electrodes 110 positioned according to Fig. 1A. 
	Additionally, it has been held that shifting the position of a part would not modify the operation of a device, and would be held to be an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) (MPEP 2144.04 VI.C.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Faltys to locate the drug-delivery element between the nerve-stimulating element and the recording element. Doing so would have been obvious via design choice.
Faltys teaches within a further embodiment adjusting a level of the drug delivered to the nerve based on compound action potentials [Paragraph 0115]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faltys to include varying concentrations and/or amounts of anesthetic delivered to the nerve by the drug-delivery element based on the compound action potentials detected by the recording element in response to electric stimulus delivery by the nerve-stimulating element, as taught within a further embodiment of Faltys. Doing so would have enabled the device to function in its intended manner. Additionally, Faltys teaches “Combinations of the above embodiments, and other embodiments not specifically described herein, will be apparent to those of skill in the art upon reviewing the above description.”
If applicant still disagrees, in a similar art, Dadd teaches a drug delivery and monitoring device (as shown in Fig. 2A) comprising:
electrodes (Fig. 2A; 250); and
a drug delivery element (Fig. 2A; 280A-C) located between the electrodes (as shown in Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Faltys to have the drug-delivery element of Faltys be located between the electrodes (i.e. the nerve-stimulating element and the recording element) as taught by Dadd. Doing so would have been a known configuration that provides a predictable result, as shown by Dadd.
	Regarding claim 2, Faltys teaches the device of claim 1, wherein said drug-delivery element comprises one or more of a suture guide (Fig. 4; 118), a drug output (Fig. 1A; 133), a drug input, and a drug reservoir (Fig. 1D; 142).
Regarding claim 6, Faltys teaches the device of claim 1, further comprising a positioning element (Fig. 1A; 104) for securing the device to the nerve (Fig. 1A; 102).
Regarding claim 7, Faltys teaches a system, comprising:
the device of claim 1; and
a computer device (Fig. 1A; 108 and “controller” of [Paragraph 0084]) configured to record compound action potentials, make calculations based thereon, and control said drug-delivery element [Paragraphs 0084 and 0086] (Examiner interprets the computer device to be capable of recording compound action potentials and making calculations based thereon due to the controller including “input from one or more electrodes” and being able to “trigger release of drug” based on a particular threshold compared to the input).
Regarding claim 8, Faltys teaches the system of claim 7, wherein the computer device is further configured to determine a drug dose based on said compound action potentials [Paragraph 0086].
Regarding claim 9, Faltys teaches the system of claim 8, wherein a level of anesthesia [Paragraph 0084] is adjusted to keep the compound action potentials below a threshold level [Paragraph 0086].
Regarding claim 10, Faltys teaches the system of claim 9. However, Faltys fails to explicitly state that said threshold level is 0.1 V.
While the instant disclosure submitted by Applicant describes the parameter of threshold level, it fails to describe the threshold level as contributing to an unexpected result to the system. As such, this parameter is considered to be a matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the limitation of threshold level (specifically being 0.1 V) would be dependent on the actual application of the system, and thus would be a design choice of the actual application.
Regarding claim 11, Faltys teaches a method of delivery a regional drug to a subject, comprising:
contacting the nerve (Fig. 1A; 102) of the subject with the drug delivery and monitoring device (Fig. 1A; 100) of the system of claim 7;
delivering the drug to the nerve using said system [Paragraph 0086]; and
monitoring compound action potentials [Paragraphs 0081 and 0086]. However, Faltys fails to explicitly teach:
adjusting a level of the drug delivered to the nerve based on said compound action potentials.
Faltys teaches within a further embodiment adjusting a level of the drug delivered to the nerve based on compound action potentials [Paragraph 0115]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faltys to include adjusting a level of the drug delivered based on said compound action potentials, as taught within a further embodiment of Faltys. Doing so would have enabled the device to function in its intended manner. Additionally, Faltys teaches “Combinations of the above embodiments, and other embodiments not specifically described herein, will be apparent to those of skill in the art upon reviewing the above description.”
Regarding claim 12, Faltys teaches the method of claim 11, wherein said drug is regional anesthesia [Paragraph 0084].
Regarding claim 13, Faltys teaches the method of claim 12, wherein said regional anesthesia is epidural, spinal, or peripheral nerve block [Paragraph 0124].
5)	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Faltys/Dadd in view of Arndt (U.S. PGPUB 20070179508), hereinafter Arndt.
Regarding claims 3 and 4, Faltys/Dadd teaches the device of claim 1, but fails to teach wherein said nerve-stimulating element comprises a stimulating echogenic needle.
Faltys further teaches within a separate embodiment that the nerve-stimulating element may be a stimulating needle [Paragraph 0110], and wherein said needle is configured to deliver an electrical current directly to the nerve [Paragraph 0113].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Faltys for the nerve-stimulating element to comprise a stimulating needle, and wherein the needle is configured to deliver an electrical current directly to a neve, as taught further by Faltys. Doing so would allow for more efficient stimulation of the nerve. However, modified Faltys still does not explicitly teach wherein the stimulating needle is an echogenic stimulating needle.
Arndt teaches a stimulating echogenic needle used for blocking a nerve and nerve stimulation [Paragraph 0003].
It would have been obvious to one of ordinary skill in the art to have modified the modified device of Faltys to have specifically a stimulating echogenic needle, as taught by Arndt. Doing so would allow for view of the needle during placement of the device with ultrasound to ensure the needle between the needle and chosen nerve to be blocked, rending greater precision of the procedure, as taught by Arndt [Paragraphs 0012-0015].
Regarding claim 5, Faltys in view of Arndt teaches the device of claim 4. However, Faltys in view of Arndt fails to teach wherein said electrical current is between 1 and 10 amps. 
While the instant disclosure submitted by Applicant describes the parameter of the electrical current, it fails to describe the current as contributing to an unexpected result to the system. As such, this parameter is considered to be a matter of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the limitation of electrical current (specifically being between 1 and 10 amps) would be dependent on the actual application of the system, and thus would be a design choice of the actual application.
Conclusion
6)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783